Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor (WO 9618762) or Proctor (WO 9618762) in view of Yenici (PG Pub. 2012/0079802).
Regarding claims 1, 4, 12, 14, 16 and 18,
Proctor is silent regarding the claimed twist multiple. However, Yenici et al. teach the claimed twist multiple in order to attain the desired balance of strength and softness. It would have been obvious to one of ordinary skill in the art to use the twist multiple of Yenici et al. in Proctor in order to attain the desired balance of strength and softness and arrive at the claimed invention.
Regarding claims 3 and 17, at least part of the core fibers have a linear density of 14 denier or less [7:5-11]. 
Regarding claim 5, the composite yarn comprises the claimed amount of filaments [7:5-11]. 
Regarding claim 11, at least part of the core fibers are provided as a bundle of core fibers or as a core yarn [7:5-29].
Regarding claim 13, the core fibers are made of materials including polyester polymers and copolymers, polyamide polymers and copolymers and mixtures thereof [7:19-26]. 
Regarding claim 15, Proctor teaches a fabric including the composite yarn of claim 1.


Claims 7-10, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor (WO 9618762) or Proctor (WO 9618762) in view of Yenici (PG Pub. 2012/0079802) in view of Yeung et al. (EP 2873758)
Regarding claims 7 and 22-23, Proctor teaches at least one roving source for the sheath but is silent regarding the claimed ring spinning with one, two or more roving sources. However, Yeung et al. teaches ring spinning with one, two or more roving sources for the sheath in order to improve strength, smooth surface and wear resistance. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the two or more roving sources of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Proctor meets the requirements of the claimed yarn, the yarn of Proctor clearly meet the requirements of present claims yarn.
Regarding claims 8-9 and 19-20, Proctor is silent regarding the claimed core comprising at least one elastomeric filament and the filament having elastic properties being combined with the core fibers before spinning. However, Yeung et al. teach at least one elastomeric filament in the core in order to provide elasticity and combining the filament having elastic properties being combined with the core fibers before spinning in order to improve strength, smoothness and wear resistance. It would have been obvious to one of ordinary skill in the art to use the elastomeric filament in the core and the filament having elastic properties being combined with the core fibers before spinning as taught by Yeung et al. in order to provide elasticity and to improve strength, smoothness and wear resistance and arrive at the claimed invention. It further would 
Regarding claim 10, Proctor is silent regarding the claimed core fibers and elastomeric filaments being connected. However, Yeung teach core fibers and elastomeric fibers are connected together at least at a plurality of connecting points as they are taught as twisted together in order to improve smoothness, strength and elasticity. It would have been obvious to one of ordinary skill in the art to use the core fibers comprising at least one elastomeric filament and core fibers connected together at least at a plurality of connecting points in order to improve smoothness, strength and elasticity and arrive at the claimed invention. 
Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive.
	The previous 35 USC 102 is withdrawn in light of Applicant amendments. Applicants argues claims 1 and 16 are independent and not rejected under Proctor in view of Yenici and therefore are allowable as well as claim 14 which depends from claim 1. It is noted that claim 16 is not independent, but rather depends from claim 1. Further, claims 1, 2, 6 and 16 were in fact rejected under Proctor on page 5 of the non-final office action and claims 14 and 21 were rejected under Proctor in view of Yenici on page 9 of the non-final office action. The newly amended independent claim 1 incorporated limitations from previous claims 2, 6 and 14. Since claims 1, 2, 6 and 16 were previously rejected under Proctor and claims 14 and 21 were previously rejected under Proctor in view of Yenici, the present independent claim 1 is now rejected under Proctor in view of Yenici. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.